DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crozier US20170350114.
Claims 1 and 18. Crozier discloses an expandable structure (100) reconfigurable between a transport configuration (Fig.2) and a use configuration (Fig.1), the expandable structure comprising: a frame (2); a first door (14) pivotably connected to the frame such that the first door is movable between an open position and a closed position; and a first deck (4) pivotably connected to the frame such that the first deck is movable between an open configuration and a closed configuration.

Claim 2. Crozier discloses the frame includes: a roof; a base supporting the roof; and end walls extending between the roof and the base (as clearly shown in Fig.2)

Claim 3. Crozier discloses the frame further includes a side wall positioned opposite to the first door and extending between the roof and the base (Fig.7).

Claim 4. Crozier discloses the end walls and the side wall are each fixed in relation to the base (Fig.1 and 7).

Claim 5. Crozier discloses the first deck is pivotably connected to the frame such that the first deck is positioned inwardly of the first door when the expandable structure is in the transport configuration (see Fig.6 - note the alphabetical order).

Claims 6 and 19. Crozier discloses the first door is reconfigurable between a collapsed configuration and an expanded configuration (A, Fig.6).

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers US20090013614
Claim 13. Rogers discloses an expandable structure reconfigurable between a transport configuration and a use configuration, the expandable structure including: a frame (300); and a door (10) pivotably connected (at 12) to the frame such that the door is movable between an open position (Fig.7) and a closed position (Fig.5), the door defining a longitudinal axis and including: a first panel (70); a second panel (80) 

Claim 14. Rogers discloses the tensioning mechanism includes a support having a first end (22, 22’) connected to a first end region of the door and a second end (42, 42’) connected to a second end region of the door, the support applying a force to the door directed outwardly away from a centerline of the door.

Claim 15. Rogers discloses the expandable structure further includes a drive mechanism (60, Fig.11) connected to the door to move the door between the open position and the closed position.

Claim 16. Rogers discloses the drive mechanism includes an extender (305) extending between the frame and a first end region of the door (via 110, Fig.6).

Claim 17. Rogers discloses the extender is slidably connected to the door (via 110, Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crozier US20170350114 as applied to claims 1 and 18 above, in view of Rogers US20090013614.
Claim 7, 8, and 20 Crozier fails to disclose the first door includes a first panel and a second panel slidably connected to the first panel such that the second panel is movable in relation to the first panel during reconfiguration of the first door between the collapsed configuration and the expanded configuration, wherein the second panel is telescopically connected to the first panel such that the second panel is movable along an axis extending in generally orthogonal relation to a longitudinal axis of the door.
	Rogers discloses first door includes a first panel (70) and a second panel (80) slidably connected to the first panel such that the second panel is movable in relation to the first panel during reconfiguration of the first door between the collapsed configuration and the expanded configuration, wherein the second panel is telescopically connected to the first panel such that the second panel is movable along an axis extending in generally orthogonal relation to a longitudinal axis of the door (as shown in Fig.6 and 7). It would have been obvious to one of ordinary skill in the art 

Claim 9 Crozier as modified discloses the frame further includes: a second door positioned opposite to the first door; and a second deck positioned opposite to the first deck [0022 clearly suggest identical insert installed].

Claim 10-12 Crozier as modified discloses the second door is pivotably connected to the frame such that the second door is movable between an open position and a closed position, wherein the second deck is pivotably connected to the frame such that the second deck is movable between an open configuration and a closed configuration, wherein the second door is generally identical to the first door and the second deck is generally identical to the first deck (as disclosed early in light of the second insert being identical to the first insert 1 - P.0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633